Name: Regulation (EEC) No 639/74 of the Commission of 21 March 1974 amending Commission Regulation (EEC) No 1019/70 on detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  tariff policy;  prices;  information technology and data processing
 Date Published: nan

 No L 77/32 22. 3 . 74Official Journal of the European Communities REGULATION (EEC) No 639/74 OF THE COMMISSION of 21 March 1974 amending Commission Regulation (EEC) No 1019/70 on detailed rules for es ­ tablishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector in view of the heterogeneous nature of such particu ­ lars, this provision should be replaced by a provision to the effect that the information given to the Commission by the Member States should indicate the customs value of imported products ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/70 (') of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 2592/73 (2 ), and in particular Article 9 (6) thereof ; Whereas Article 9(2) of Regulation (EEC) No 816/70 provides that, in respect of each wine for which a refer ­ ence price is fixed, a free-at-frontier offer price for all imports shall be determined on the basis of all avail ­ able information ; Whereas Commission Regulation (EEC) No 1019/70 (3) of 29 May 1970 lays down detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector ; whereas the second sentence of Article 1 ( 1 ) thereof provides that Member States are to communicate to the Commission, inter alia, the particulars contained in customs documents and in trade documents ; whereas, The second sentence of Article 1 ( 1 ) of Regulation (EEC) No 1019/70 is replaced by the following : 'For that purpose, Member States shall communi ­ cate to the Commission the value for customs purposes of imported products .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (&gt;) Oj No L 99, 5 . 5 . 1970, p . 1 . (2) OJ No L 269, 26 . 9 . 1973 , p . 1 . (3) OJ No L 118 , 1 . 6 . 1970, p . 13 .